Citation Nr: 0105078	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  00-01 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a skin disorder 
manifested by a rash on the feet, including as secondary to 
in-service exposure to herbicides such as Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating action of the 
regional office (RO) in Montgomery, Alabama.  In that 
decision, the RO denied the issues of entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
entitlement to service connection for a skin disorder 
manifested by a rash on the feet, including as secondary to 
in-service exposure to herbicides such as Agent Orange.  


REMAND

The veteran asserts that he has PTSD as a result of 
participation in combat during his service in Vietnam and 
that his service in Vietnam also resulted in a foot rash.  In 
addition, he argues that his foot rash may be secondary to 
exposure to Agent Orange, or some other herbicide, during 
active duty in Vietnam.  

Initially, review of the claims folder shows that it is 
unclear whether the RO denied the veteran's service 
connection claims as not well grounded or on the merits.  For 
example, in its April 1999 statement of the case, the RO 
cited to 38 U.S.C.A. § 5107 (requiring submission of a 
"well-grounded" claim before the duty to assist attaches).  
However, recent legislative changes have significantly 
altered VA's duty to assist, to include elimination of the 
requirement of submission of a "well-grounded" claim before 
the duty to assist attaches.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
("Veterans Claims Assistance Act").  

In this case, the veteran has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the veteran's service connection claims.  Under 
the circumstances, the Board has determined that it cannot 
issue a decision on the veteran's claims without prejudicing 
his right to due process under law.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The Board concludes, therefore, 
that due process considerations mandate that the RO must 
consider the veteran's claims for service connection for PTSD 
and for a skin disorder manifested by a rash on the feet 
under the recent legislative changes contained in the 
Veterans Claims Assistance Act in the first instance.  See 
also Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

In particular, a review of a "statement in support of 
claim" (VA Form 21-4138), received in April 1998, shows that 
the veteran requested a hearing at the RO.  He did not 
specify whether he desired a hearing before a hearing officer 
or a Member of the Board at the RO.  Importantly, it does not 
appear that such a hearing was ever scheduled, and there is 
no indication that the veteran ever withdrew his request.  On 
remand, therefore, the RO should contact the veteran and 
request that he clarify his desire for a hearing.  

Additionally, the Board notes that, in the substantive appeal 
which was received at the RO in January 2000, the veteran 
explained that he has been enrolled in a PTSD program at the 
VA Medical Center (VAMC) in Montgomery, Alabama since June 
1999.  The veteran requested that the RO obtain copies of 
records of these treatment records.  Further review of the 
claims folder appears to indicate that the RO has not tried 
to procure these reports.  See Simington v. Brown, 
9 Vet.App. 334 (1996) (per curiam) (stipulating that VA is 
deemed to have constructive knowledge of any documents 
"within the Secretary's control" and that any such 
documents relevant to the issue under consideration must be 
included in the record on appeal).  See also Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding records 
in constructive possession of VA).

Specifically, with regard to the claim for PTSD, the 
veteran's personnel file (DA Form 20) shows that he served as 
a rifleman, or an automatic rifleman, with Company B, 3rd 
Battalion, 8th Infantry Brigade, 4th Infantry Division 
(B/3/8), from November 14, 1967 to September 7, 1968.  The 
veteran's DD 214 does not show that he received any 
commendations or awards which appear to be awarded primarily 
or exclusively for circumstances relating to combat, such as 
the Combat Infantryman Badge (CIB), Purple Heart, or similar 
citation.  See 38 C.F.R. § 3.304(f) (2000).  In a February 
1999 letter from the U.S. Armed Service Center for Research 
of Unit Records (USASCRUR), the agency explained that it was 
unable to verify the veteran's participation in combat due to 
the lack of details in his stressor statements.  The 
USASCRUR's February 1999 letter was accompanied by historical 
records from the 4th Infantry Division which do not 
specifically mention that the unit was in combat on or after 
November 14, 1967.  The RO denied the claim for lack of 
credible supporting evidence that the claimed in-service 
stressor occurred.  

Further review of the record shows that verification of 
combat and/or a stressor has been complicated by the 
veteran's inability to specify the full names of soldiers 
whom he saw killed or wounded in combat, or to provide 
reasonably specific dates and locations of his participation 
in combat.  However, the Board notes that the USASCRUR's 
February 1999 letter states that Morning Reports (DA Form 1) 
may show that a unit took casualties (provided that a three-
month period can be specified) and that these reports are 
obtainable from the National Personnel Records Center (NPRC).  
The veteran is advised that he may wish to identify a three-
month period during which B/3/8 took casualties, and request 
Morning Reports for that period from the NRPC as 
circumstantial proof of participation in combat.  See 
generally, Suozzi v. Brown, 10 Vet. App. 307 (1997).  

Therefore, this case is REMANDED for the following action:

1.  The RO should request the VAMC in 
Montgomery, Alabama to furnish copies of 
any additional records of psychiatric and 
dermatological treatment that the veteran 
may have received at that medical 
facility, including reports of treatment 
that the veteran has received at the PTSD 
Clinic since June 1999.  

2.  In addition, the RO should contact 
the veteran and ask him to clarify 
whether or not he wants a hearing at the 
RO.  If the veteran indicates that he 
wants a hearing, he should specify 
whether he wants a hearing before a 
hearing officer or a Member of the Board 
at the RO, and the RO should schedule him 
for his requested hearing.  

3.  After the above-requested development 
has been completed, the RO should review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.

4.  The RO should then re-adjudicate the 
veteran's claims for service-connection 
for PTSD and for a skin disorder 
manifested by a rash on the feet, 
including as secondary to in-service 
exposure to herbicides such as Agent 
Orange.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received since the issuance of 
the statement of the case and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran need take no action unless otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


